Citation Nr: 0515165	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  00-16 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied a claim of service connection for PTSD.  
The Board remanded this matter in October 2003 for a 
statement of the case. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), evidentiary development is necessary.

The veteran's WD AGO Form 53-55 listed Battles and Campaigns 
of Central Europe; Rhineland; and Rome-Arno.  Decorations and 
Citations are listed as European-African-Middle Eastern 
Service Medal; American Service Medal; Good Conduct Medal; 
and World War II Victory Medal.  A correspondence from the 
National Personnel Records Center (NPRC), at the veteran's 
request, also noted an Honorable Service Lapel Button World 
War II, and Marksman Badge with Rifle Bar.  Additionally, the 
NPRC noted the veteran received 3 bronze service stars with 
the European-African-Middle East Campaign Medal, which 
signified participation in battles or campaigns.

The record contains an August 1946 Report of Physical 
Examination with a notation that the veteran fell off a truck 
injuring his right knee in "November 1944 ?"-the examiner 
marked "non-combat."  Shortly thereafter, the RO granted 
service connection for the veteran's right knee disability 
due to aggravation on active duty.  

The record contains an October 1949 Application for Hospital 
Treatment and Domiciliary Care, which noted that the veteran 
had never been treated for a nervous condition.  The veteran 
was diagnosed as having "conversion reaction," and 
hospitalization was not indicated at that time. 

A March 2002 correspondence from a VA clinical psychologist 
stated that the veteran suffered from emotional consequences, 
including uncontrollable worry, irritability, and severe 
anxiety, due to service in combat operations in World War II.  
As such, the degree of psychological impact from those events 
was sufficient to warrant a formal diagnosis of PTSD.  At an 
August 2002 VA examination, the veteran recounted that while 
in the military on December 16, 1944, as a radio operator on 
a half track, in battle, the half track ran into a shelling 
which flipped the half track over.  The veteran injured his 
knee, and was treated in a field hospital.   The veteran 
rejoined his unit before being cleared to do so-which 
reportedly was very common in the heat of battle, 
particularly when multiple wounded and dying men were being 
triaged.  The veteran reported intense nightmares about four 
to five comrades who died in battle-the veteran described a 
scene in battle where he witnessed a tank taking a direct hit 
and the two men came out of the tank shouting and on fire.  
The veteran stated that throughout his battle time in Europe 
he saw multiple wounds and killings.  The examiner diagnosed 
the veteran as having PTSD, severe, and assigned a Global 
Assessment of Functioning of 45.  

A January 2004 Brooklyn VA mental health note indicates that 
the veteran continued to report that he was in three 
campaigns, including the Battle of the Bulge, and he laid in 
a ditch for "god knows how long."  The veteran continued to 
have flashbacks, nightmares, and insomnia.  

Because it appears that the veteran's recitation of when he 
hurt his service-connected knee coincides with commencement 
of the Battle of the Bulge, and the available service records 
do not contradict that proposition, see Doran v. Brown, 6 
Vet. App. 283, 289 (1994), the RO should attempt to further 
determine whether a stressor can be corroborated in light of 
Pentecost v. Principi, 16 Vet. App. 124 (2002).   

In this light, though there is a correspondence from the NPRC 
in the record, it appears that the communication was 
generated from the veteran's inquiry, and is not entirely 
clear what the veteran had asked for.  To give the veteran 
every benefit under the law, the RO should attempt to obtain 
his military personnel records.

Also, the RO should send a letter to the veteran asking him 
to identify the names of the comrades he mentioned at the VA 
examination, and ask him to identify his unit beyond that 
already contained in the record-the veteran was in the 250th 
Signal Operations Battalion, 15th Co.  

Next, the RO should ask the US Armed Services Center for Unit 
Records Research (USASCUR) to assess operational reports, 
unit and organizational histories, morning reports, and 
casualty records to determine the veteran's exposure to 
stressors during service in the European Theater.    

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send the veteran a 
letter asking him to attempt to identify 
the fellow soldiers he knew who died in 
battle, and any additional information 
concerning his battalion and unit.  

2.  The RO should attempt to obtain the 
veteran's military personnel records.  
The RO should send the appropriate 
information to USASCUR describing alleged 
stressor events, including designation of 
the veteran's military assignment (250th 
Sign. Opn. Bn. 15th Co.).  For an 
appropriate timeframe to facilitate 
research, the RO should consider using 
the December 16, 1944, date as a 
reference point.  If these efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.  

3.  After conducting any additional 
indicated development, the RO should 
readjudicate the veteran's claim of 
service connection for PTSD.  If the 
determination of the claim remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide him a reasonable period 
of time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




